IN THE SUPREME COURT OF IOWA
                                 No. 12–0256

                           Filed June 22, 2012


IN THE MATTER OF HONORABLE DANIEL LEE BLOCK,
Associate Juvenile Judge of the First Judicial District.


      On application of the Iowa Commission on Judicial Qualifications.



      Commission on judicial qualifications filed an application to

discipline a judicial officer.     APPLICATION GRANTED; JUDICIAL

OFFICER REPRIMANDED.



      Thomas J. Miller, Attorney General, and Scott D. Brown and

Kevin R. Cmelik, Assistant Attorneys General, for complainant.



      Carter J. Stevens of Roberts, Stevens, Prendergast & Guthrie,

P.L.L.C., Waterloo, for respondent.
                                          2

CADY, Chief Justice.

        The    Iowa   Commission     on       Judicial   Qualifications    filed   an

application for imposition of discipline against an associate juvenile court

judge for conduct that resulted in his arrest for the crime of operating

while intoxicated, first offense. The Commission found the judicial officer

violated the Iowa Code of Judicial Conduct and recommended he be

publicly reprimanded. We find the judge violated the Code of Judicial

Conduct and grant the application. We agree the appropriate discipline

for the unethical conduct in this matter is a reprimand.

        I. Background Facts and Proceedings.

        Daniel Block is an Iowa associate juvenile court judge. He is forty-

eight years old and lives in Cedar Falls.          He is married and has three

children.     Judge Block was admitted to the practice of law in Iowa in

1989, after graduating from Creighton Law School. He is active in his

profession and his community. Judge Block is dedicated in his work and

has maintained a good reputation as a judge. He has served the state as

a juvenile court judge for fourteen years.

        On November 27, 2010, Judge Block was arrested for operating

while intoxicated, first offense. He had attended an evening charity event

in Webster City and was driving in his vehicle from the event to the

house of a friend where he had planned to stay overnight. His friend was

a passenger in the vehicle. Judge Block consumed beer and alcoholic

drinks prior to and during the charity event. He was stopped by a law

enforcement officer for speeding and erratic driving. An open can of beer

and a glass containing whiskey were discovered in the vehicle.                Judge

Block    submitted     to   a   breath    test,   which    revealed   an     alcohol

concentration level of .135.      He was jailed and released the following
                                        3

morning after posting bond.          The judge was polite throughout the

process and never attempted to use his position to alter the outcome.

      The arrest received extensive coverage by the local media. Judge

Block promptly informed the chief judge of the First Judicial District of

the incident and understood he would inform the executive secretary of

the Commission on Judicial Qualifications of the incident.               He also

promptly entered a plea of guilty to the charge of operating while

intoxicated, first offense, and was granted a deferred judgment.              The

prompt resolution of the matter confined the media coverage to a brief

period of time. A substance abuse evaluation subsequently revealed that

Judge Block exhibited traits of a substance dependence disorder. He is a

social drinker, but has tendencies to be a risk taker. He attended and

completed a driving-under-intoxication education class.

      On March 29, 2011, the Commission on Judicial Qualifications

charged Judge Block with a substantial violation of Canon 1 of the Iowa

Code of Judicial Conduct, including rule 51:1.1 and rule 51:1.2. He was

also charged with engaging in conduct that brings the judicial office into

disrepute in violation of Iowa Code section 602.2106(3)(b) (2011). Judge

Block admitted the charges against him, and the matter proceeded to a

hearing before the Commission. 1

      Judge Block testified at the Commission hearing. He was contrite

and honest, accepted responsibility for his actions, and acknowledged

his conduct gave the judiciary a “black eye.” Following the hearing, the

Commission filed an application with this court to discipline Judge


      1The  Commission on Judicial Qualifications is composed of seven members. Six
were present for the hearing. At least four members must be present to conduct
Commission business and to decide whether to submit a complaint to the supreme
court. Iowa Code § 602.2103.
                                          4

Block. See Iowa Code § 602.2106. 2 The Commission found the judge

violated Canon 1, as well as rule 51:1.1 and rule 51:1.2.                           It

recommended he receive a public reprimand.

       II. Scope and Standard of Review.

       “Our standard of review of a recommendation of judicial discipline

by the commission on judicial qualifications is de novo.”                      In re

McCormick, 639 N.W.2d 12, 15 (Iowa 2002).                  Ethical violations are

required to be established by a convincing preponderance of the

evidence. Id.

       III. Violation.

       The Iowa Code of Judicial Conduct contains four canons, each

accompanied by numerous rules that more specifically define the

conduct prohibited by the canons. Both the canons and the rules within

each canon can give rise to discipline.

       Canon 1 addresses the need for judges to preserve the crown

jewels of the judiciary—independence, integrity, and impartiality—and

directs judges to uphold the fundamental qualities of judging by avoiding

impropriety. 3 See William H. Rehnquist, Chief Justice of the Supreme

Ct., Keynote Address at the Washington College of Law of the American
University Symposium: The Future of the Federal Courts (April 9, 1996),

in 46 Am. U. L. Rev. 263, 274 (1996) (indicating an independent judiciary

is “one of the crown jewels of our system of government today”).                 The

canon does not prescribe the nature or scope of an “impropriety” that

       2Weact on an application from the Commission on Judicial Qualifications in the
same manner as appeals in cases subject to expedited time requirements. Iowa R. App.
P. 6.902.
       3Iowa Code of Judicial Conduct, Canon 1, provides, “A judge shall uphold and
promote the independence, integrity, and impartiality of the judiciary and shall avoid
impropriety and the appearance of impropriety.”
                                      5

would constitute a violation, but the accompanying rules help shed some

light. Rule 51:1.1 requires judges to “comply with the law.” Rule 51:1.2

requires judges to “act at all times in a manner that promotes public

confidence in the independence, integrity, and impartiality of the

judiciary” and to “avoid impropriety.”       (Emphasis added.)    Thus, the

canon not only captures conduct that violates the law, but also includes

conduct that may not violate the law but nevertheless diminishes public

confidence in the judiciary. It also includes conduct of a judge both on

and off the bench.      Together the canon and its accompanying rules

emphasize that the independence, integrity, and impartiality of the

judiciary are preserved when judges avoid impropriety.

      While rule 51:1.1 requires judges to comply with the law, not all

noncompliance with the law would violate the rule. Iowa Code section

602.2106(3)(b) authorizes discipline for a violation of the canons of

judicial ethics only when the violation is “substantial.” If the violation of

the law is not the type that would diminish public confidence in the

judiciary, it could not serve as a basis for discipline.

      We have previously imposed discipline against a judge for

operating a vehicle while intoxicated. See In re Weaver, 691 N.W.2d 725,

725 (Iowa 2004).     While we have not declared the criminal offense of

operating while intoxicated, first offense, to be a per se violation of Canon

1 and the accompanying rules, other courts generally agree that judges

convicted of driving under the influence violate the code of judicial

conduct.   See Miss. Comm’n on Judicial Performance v. Thomas, 722
So. 2d 629, 630 (Miss. 1998) (citing cases indicating that judges arrested

for or convicted of driving while under the influence violate the code of

judicial conduct).   Nevertheless, our task in this case is to determine

whether the conduct of the judge amounted to a substantial violation of
                                            6

the code of judicial conduct; and in doing so, we must consider the

impact of the conduct as a whole, not just the nature of the resulting

criminal conviction, on the indispensable public confidence of the

judiciary.

       Judge Block operated a motor vehicle while intoxicated in violation

of Iowa Code section 321J.2. His blood alcohol level was .135. The law

does not permit a person to operate a vehicle in Iowa with a blood alcohol

level of .08 or more.         Judge Block also allowed open containers of

alcoholic beverages in his vehicle.             He was speeding just prior to his

arrest and was driving in an erratic manner. This conduct, as a whole,

was improper and unacceptable for a judge. The crime was serious. The

conduct was substantial. Additionally, the public reaction to the news of

the conduct likely diminished its confidence in the integrity, and perhaps

even the impartiality, of the judiciary.           While the incident appeared to

have been isolated and the judge responded to his misstep with the

integrity and character befitting the profession, the totality of the

conduct prior to the arrest, including the degree of intoxication, erratic

driving, and open containers of alcoholic beverages was enough to

adversely impact the public confidence in the judiciary. We find Judge

Block violated Canon 1 and rules 51:1.1 and 51:1.2. 4




       4It  is unnecessary to consider if Judge Block also violated Iowa Code section
602.2106(3)(b) by engaging in conduct that brings the judicial office into disrepute. In
Iowa, grounds for judicial discipline are not only limited to a violation of the canons of
judicial conduct, but are also defined by statute to include “conduct which brings
judicial office into disrepute.” Iowa Code § 602.2106(3)(b). Judge Block was originally
charged with conduct that brings the office into disrepute, but the Commission made
no separate finding on this charge. We review the Commission application de novo but,
like the Commission, find it unnecessary to make a finding on additional statutory
grounds once we have found the conduct constituted a substantial violation of Canon 1.
                                    7

      IV. Discipline.

      The main purpose of judicial discipline is to restore public

confidence in the judicial system and its judges.      In re Gerard, 631
N.W.2d 271, 280 (Iowa 2001). Discipline is also imposed to protect the

public and to deter other judges from engaging in unethical conduct. Id.

      We have identified numerous factors to consider in determining the

appropriate discipline in each case. Id. These factors are

           1. whether the misconduct is isolated or a pattern of
      misconduct;
           2. the nature, extent, and frequency of the acts of
      misconduct;
            3. whether the misconduct occurred in or out of the
      courtroom;
             4. whether the misconduct occurred in the judge’s
      official capacity or in his or her private life;
            5. whether the judge has acknowledged or recognized
      the misconduct;
           6. whether the judge has made an effort to change or
      modify his or her conduct;
            7. the length of service on the bench;
            8. whether there have been any prior complaints;
            9. the effect of the misconduct upon the integrity of
      and respect for the judiciary; and
             10. the extent to which the judge exploited the judicial
      office to satisfy personal interests.

See In re McCormick, 639 N.W.2d at 16. Generally, each factor can be an

aggravating or mitigating circumstance.

      We have imposed a public reprimand in the past as discipline for a

judge who was arrested and convicted of driving under the influence,

first offense. In re Weaver, 691 N.W.2d at 725. This form of discipline is

in line with the discipline normally imposed in other jurisdictions for

similar conduct.   See In re Hanley, 867 N.E.2d 157, 158 (Ind. 2007)

(imposing reprimand); In re D’Ambrosio, 723 A.2d 943, 943 (N.J. 1999)
                                           8

(reprimanding retired judge); In re Resnick, 842 N.E.2d 31, 32 (Ohio

2005) (imposing public reprimand); In re Binkoski, 515 S.E.2d 828, 831

(W. Va. 1999) (imposing public censure). An application of the factors to

the circumstances of this case would not call for more serious discipline

than a reprimand.

       Judge Block asks that we consider a private reprimand. He points

out that most of the factors used to determine the nature of the

discipline to result from a violation mitigate in favor of a mild sanction.

Generally, we agree. See In re Brown, 625 N.W.2d 744, 745 (Mich. 2000)

(explaining how the various factors weigh to aggravate or mitigate

discipline).   A private reprimand, however, is not an available form of

discipline once we grant an application submitted to us by the

Commission.        See Iowa Code § 602.2106(4).                Once we grant an

application in whole or in part, we are required to issue a decree. 5 This

decree is made public.             Accordingly, having found Judge Block

committed a substantial violation of Canon 1 of our judicial ethics, and

violated rules 51:1.1 and 51:1.2, we conclude he should be reprimanded

for his conduct as a part of this decree.

       V. Conclusion.
       We find Judge Daniel Block violated Canon 1 of the Iowa Code of

Judicial Conduct as well as rules 51:1.1 and 51:1.2.                  We reprimand

Judge Block for his conduct.



       5The  Commission is authorized to take action similar to a private admonition in
response to a complaint. It may informally dispose of a complaint by requesting a
conference with the judge. Iowa Ct. Rs. 52.10(8), 52.11(5). It may also issue a private
letter of caution and warning to a judge when it finds the judge’s conduct was
questionable, but did not amount to misconduct or warrant the imposition of formal
discipline. Iowa Ct. R. 52.26. In this case, the Commission chose to file an application
for formal discipline instead of privately disposing of the complaint.
                              9

APPLICATION GRANTED; JUDICIAL OFFICER REPRIMANDED.

All justices concur except Zager, J., who takes no part.